In the Missouri Court of Appeals
              Eastern District
JUNE 3, 2014


THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).


1.   ED99590     STATE OF MISSOURI, RES V JOHN KING, APP

2.   ED99723 STATE OF MISSOURI, RES V SANTANA BALL, APP

3.   ED99947 CHAVEZ FOSTER, APP V STATE OF MISSOURI, RES

4.   ED100112 DAVID ATER, APP V STATE OF MISSOURI, RES

5.   ED100175 QUINTIN C. GRAY, SR., APP V STATE OF MISSOURI, RES

6.   ED100261 GEORGE M. KNIEST, APP V STATE OF MISSOURI, RES

7.   ED100358 STEVEN E. MURPHY, APP V STATE OF MISSOURI, RES

8.   ED100389 BRANDON T. LEE, APP V STATE OF MISSOURI, RES

9.   ED100611 ARLANDO VAIL, APP V STATE OF MISSOURI, RES




CORRECTION(S):

1.   ED100114 STEVE HIBBS, APP V. BRIAN BERGER, ET AL, RES